NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                              Nos. 09-4074 & 10-2820
                                   ___________

                                HERLINA BINTORO,
                                                        Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES

                   ____________________________________

                      On Petitions for Review of Orders of the
                          Board of Immigration Appeals
                            (Agency No. A97-752-718)
                Immigration Judge: Honorable Charles A. Honeyman
                   ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                               September 23, 2010

        Before: BARRY, GREENAWAY, JR. and STAPLETON, Circuit Judges

                               ( filed: October 7, 2010 )
                                       ___________

                                       OPINION
                                     ___________

PER CURIAM

      Herlina Bintoro, a native and citizen of Indonesia, entered the United States as a

visitor in July 2000. After she overstayed her visitor=s visa, the Government charged
her with removability. Bintoro conceded the charge and sought withholding of removal

based on her experiences as an ethnically Chinese Catholic in Indonesia. 1 The

Immigration Judge (AIJ@) denied her application; the Board of Immigration Appeals

(ABIA@) dismissed Bintoro=s appeal.2 Bintoro filed a petition for review. She

subsequently filed a motion to reopen. After the BIA denied the motion, she filed

another petition for review. Her cases have been consolidated for disposition.

       We have jurisdiction pursuant to 8 U.S.C. ' 1252(a). Questions of law are

reviewed de novo, see Gerbier v. Holmes, 280 F.3d 297, 302 n.2 (3d Cir. 2001), while

factual findings are reviewed for substantial evidence, see Butt v. Gonzales, 429 F.3d

430, 433 (3d Cir. 2005). Review of the BIA=s decision to deny the motion to reopen is

under a highly deferential abuse of discretion standard. See Guo v. Ashcroft, 386 F. 3d

556, 562 ( 3d Cir. 2004). The discretionary decision is not disturbed unless it is found

to be arbitrary, irrational or contrary to law. See id.

       On appeal, Bintoro argues that the BIA erred by failing to apply the correct

standard in reaching the conclusion that she did not suffer past persecution; by acting

as a fact-finder; and by concluding that she had not demonstrated that it is more likely

than not that she would be singled out for persecution or that there is a pattern or

practice of persecution in Indonesia. She also contends that the decision to deny her

1
       Initially, Bintoro also sought asylum and protection under the Convention
Against Torture, but she withdrew those applications at her hearing.
2
       As the parties are familiar with the procedural history of the case, we gloss
over its exact details. However, although we do not describe the problem with
the transcription, we note that it was resolved with the stipulation of the parties
and the IJ=s consideration of additional updates and reissuance of his decision.
motion to reopen was an abuse of discretion based on errors of fact and law. The

Government counters that Bintoro did not exhaust the issue of past persecution before

the BIA and that the BIA did not consider the issue sufficiently such that we would have

jurisdiction over the issue. The Government alternatively argues that Bintoro did not

prove past persecution. The Government also contends that Bintoro did not show a

probability of future persecution and disputes that the BIA acted as a fact-finder or

erred in denying the motion to reopen.

       At her hearing, Bintoro conceded that she had not suffered past persecution, and

the IJ made note of the concession. In light of the concession, and because of his

Aindependent analysis@ of the issue, the IJ determined that Bintoro had not shown past

persecution. The BIA Aagree[d] with the [IJ] that the past harm [Bintoro] suffered in

Indonesia does not rise to the level of persecution,@ and cited cases (with parenthetical

explanations) to support its conclusion. Because the BIA considered the issue of past

persecution, we have jurisdiction over it. See Bin Lin v. Attorney Gen. of the United

States, 543 F.3d 114, 123-24 & n.7 (3d Cir. 2008) (stating, among other things, that

Athe BIA=s consideration of an issue is sufficient to provide us with jurisdiction over that

issue@).

       We disagree with Bintoro=s claim that the BIA failed to apply the correct standard

in considering the issue of past persecution. In ruling, the BIA applied, among other

things, one of our cases (Lie v. Ashcroft, 396 F. 3d 530 (3d Cir. 2005)) that set forth the

standard for judging a claim of past persecution. Furthermore, the conclusion that
Bintoro had not shown past persecution based on claims of discrimination and

harassment and once being accosted by a knife-wielding Indonesian man in 1977

follows from an application of Lie (as well as our other precedent). See Lie, 396 F.3d

at 536-37 (holding that Atwo isolated criminal acts, perpetrated by unknown assailants, .

. . [are] not sufficiently severe to be considered persecution@); see also Jarbough v.

Attorney Gen. of the United States, 483 F. 3d 184, 191 (3d Cir. 2007) (AAbusive

treatment and harassment, while always deplorable, may not rise to the level of

persecution.@); Chen v. Ashcroft, 381 F. 3d 221, 233 n.20 (3d Cir. 2004) (noting that

courts routinely deny immigration relief to persons Awho suffer racial discrimination that

falls short of persecution.@).

       We also hold that the BIA did not err in concluding that Bintoro had not

demonstrated that it is more likely than not that she would be singled out for

persecution or that there is a pattern or practice of persecution in Indonesia. Cf. Wong

v. Attorney Gen. of the United States, 539 F.3d 225, 234 (3d Cir. 2008); Lie, 396 F.3d

at 537-38; Sukwanputra v. Gonzales, 434 F.3d 627, 637 n.10 (3d Cir. 2006). Also, there

is no evidence in the record that the BIA improperly found facts in coming to this or its

other conclusions.

       Lastly, we conclude that the BIA did not abuse its discretion in denying Bintoro=s

motion to reopen. The BIA rejected the statement supplied by Bintoro=s husband in

support of her motion on the basis that his description of the incident was inconsistent

with Bintoro=s description of the incident. The BIA=s decision was not at variance with
the facts in the record or the law, see Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir.

2007) (holding that Aa single false document or a single instance of false testimony may

(if attributable to the petitioner) infect the balance of the alien=s uncorroborated or

unauthenticated evidence@). Besides, as the BIA concluded, Bintoro=s other evidence

was cumulative of information already in the record.

       For these reasons, we will deny the petitions for review.